Case 4:14-cr-00096-BMM Document 1030 Filed 04/30/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
UNITED STATES OF AMERICA, CR 14-96-GF-BMM-JTJ
Plaintiff, FINDINGS AND
RECOMMENDATIONS
vs.
KATIE LEANN WAGNER,
Defendant.

 

 

I. Synopsis

Defendant Katie Leann Wagner (Wagner) has been accused of violating the
conditions of her supervised release. Wagner admitted all of the alleged
violations. Wagner’s supervised release should be revoked. Wagner should be
placed in custody for 3 months, with 44 months of supervised release to follow.

II. Status

Wagner pleaded guilty to Conspiracy to Possess with Intent to Distribute
and to Distribute Methamphetamine on December 8, 2014. (Doc. 276). The Court
sentenced Wagner to 56 months of custody, followed by 4 years of supervised
release. (Doc. 579). Wagner’s current term of supervised release began on

May 28, 2020. (Doc. 1025 at 2).
Case 4:14-cr-00096-BMM Document 1030 Filed 04/30/21 Page 2 of 5

Petition

The United States Probation Office filed an Amended Petition on March 10,
2021, requesting that the Court revoke Wagner’s supervised release. (Doc. 1025).
The Amended Petition alleged that Wagner had violated the conditions of her
supervised release: 1) by using methamphetamine on four separate occasions;
2) by failing to report for substance abuse treatment; and 3) by failing to report to
her probation officer as directed on two separate occasions.

Initial appearance

Wagner appeared before the undersigned for her initial appearance on
April 29, 2021. Wagner was represented by counsel. Wagner stated that she had
read the petition and that she understood the allegations. Wagner waived her right
to a preliminary hearing. The parties consented to proceed with the revocation
hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on April 29, 2021. Wagner
admitted that she had violated the conditions of his supervised release: 1) by using
methamphetamine on four separate occasions; 2) by failing to report for substance
abuse treatment; and 3) by failing to report to her probation officer as directed on

two separate occasions. The violations are serious and warrant revocation of
Case 4:14-cr-O0096-BMM Document 1030 Filed 04/30/21 Page 3 of 5

Wagner’s supervised release.

Wagner’s violations are Grade C violations. Wagner’s criminal history
category is II. Wagner’s underlying offense is a Class B felony. Wagner could be
incarcerated for up to 36 months. Wagner could be ordered to remain on
supervised release for up to 47 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 4 to 10 months.

HII. Analysis

Wagner’s supervised release should be revoked. Wagner should be
incarcerated for 3 months, with 44 months of supervised release to follow. This
sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Wagner that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Wagner of her right to object to these Findings and Recommendations
within 14 days of their issuance. The Court explained to Wagner that Judge
Morris would consider a timely objection before making a final determination on

whether to revoke her supervised release and what, if any, sanction to impose.
Case 4:14-cr-00096-BMM Document 1030 Filed 04/30/21 Page 4 of 5

The Court FINDS:
Katie Leann Wagner violated the conditions of her supervised release: by
using methamphetamine on four separate occasions; by failing to report for
substance abuse treatment; and by failing to report to her probation officer
as directed on two separate occasions.

The Court RECOMMENDS:
The District Court should revoke Wagner’s supervised release and
commit Wagner to the custody of the United States Bureau of Prisons

for 3 months, with 44 months of supervised release to follow.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the
Findings and Recommendations within 14 days of their entry, as indicated on the
Notice of Electronic Filing. 28 U.S.C. § 636(b)(1). A district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may
accept, reject, or modify, in whole or in part, the Findings and Recommendations.
Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a
Case 4:14-cr-0O0096-BMM Document 1030 Filed 04/30/21 Page 5of5

district court judge.

DATED this 30th day of April, 2021.

“a -
C ZEA
Fotin Johnston

J

 

United States Magistrate Judge
